UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7273


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLOS ANTONIO REVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:06-cr-00091-FL-1)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Antonio Revis, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carlos    Antonio     Revis        appeals   the        district       court’s

order    denying    his   motion      for    reduction    of     sentence       under    18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no   reversible      error.         Accordingly,        we    affirm    for     the

reasons stated by the district court.                     See United States v.

Revis,    No.   4:06-cr-00091-FL-1           (E.D.N.C.     July       1,     2009).      We

dispense     with     oral    argument       because      the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2